IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 01-20417
                                              Summary Calendar
                                              _______________



                                            DALE D. NESFIELD,

                                                                  Plaintiff-Appellant,

                                                   VERSUS

       NATIONAL MARITIME UNION; NICHOLAS BACHKO COMPANY, INCORPORATED;
                                              AND
                                   UNITED STATES COAST GUARD,

                                                                  Defendants-Appellees.



                                       _________________________

                               Appeal from the United States District Court
                                   for the Southern District of Texas
                                           m H-99-CV-2634
                                    _________________________
                                          November 29, 2001



Before JONES, SMITH, and                                                        I.
  EMILIO M. GARZA, Circuit Judges.                          Dale Nesfield, a pro se litigant, appeals the
                                                         dismissal of claims related to his job termina-
PER CURIAM:*                                             tion by Nicholas Bachko Company, Incorpo-
                                                         rated, that have already been rejected twice by
                                                         this court. See Nesfield v. United States Coast
   *
      Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited circum-    stances set forth in 5TH CIR. R. 47.5.4.
Guard, No. 00-20081 (5th Cir. Aug. 22, 2000)            nore this court’s warning to desist from filing
(unpublished); Nesfield v. Nat’l Maritime               further frivolous appeals, it is ordered that he
Union, No. 99-21022 (5th Cir. June 16, 2000)            be sanctioned wit h a fine of $100; he is or-
(unpublished). On the second occasion, Nes-             dered to remit payment to the clerk of this
field was sanctioned and fined $100 for filing          court within thirty days of the issuance of the
a frivolous appeal and was warned that “fur-            mandate in this case. Nesfield is once again
ther frivolous appeals will result in the imposi-       warned, in the strongest possible terms, that
tion of additional sanctions.” Nesfield v. Unit-        further frivolous appeals can, and likely will,
ed States Coast Guard, at 2.                            result in the imposition of additional sanctions.

   Despite this warning, Nesfield has chosen              APPEAL DISMISSED; SANCTIONS
to file yet another appeal raising the same is-         IMPOSED.
sues. He now claims that his case should be
reconsidered because the defendants’ actions
have allegedly triggered the onset of his dia-
betic condition.

    The district court held that Nesfield had
failed to provide sufficient evidence either to
reinstate his case or to begin a new lawsuit. A
dismissal under FED. R. CIV. P. 12(b)(6) is
subject to de novo review. Jackson v. City of
Beaumont Police Dep’t, 958 F.2d 616, 618
(5th Cir. 1992). Denial of a FED. R. CIV. P. 60
motion to set aside an earlier judgment is sub-
ject to review only for abuse of discretion.
Travelers Ins. Co. v. Liljberg Enters., Inc., 38
F.3d 1404, 1408 (5th Cir. 1994).

   We need not decide which standard is ap-
plicable here, because Nesfield has failed to
present sufficient evidence to justify overruling
the district court’s decision under either. The
appeal is frivolous and must be dismissed. 5TH
CIR. R. 42.2.

                       II.
   “This court is authorized to impose sanc-
tions upon those who pursue frivolous ap-
peals,” and “[a] litigant’s pro se status does
not preclude imposition of [such] sanctions.”
Lyons v. Sheetz, 834 F.2d 493, 495-96 (5th
Cir. 1987). Because Nesfield has chosen to ig-


                                                    2